Allowable Subject Matter

1.         Claims 1-4 and 6-9 are allowable. Claims 12-20 are previously withdrawn from consideration as a result of a restriction requirement, which require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of different species and method of manufacturing , as set forth in the Office action mailed on 07/23/2021, is hereby withdrawn and claims 12-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

            Claims 1-4, 6-9 and 12-20 are allowed.
2.         This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See applicant’s remarks filed on 01/03/2022. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “wherein at least one of the first touch sub-electrodes and the plurality of second touch sub-electrodes includes at least one first opening; and an orthographic projection of a dummy electrode in the dummy electrodes on the insulating layer is within an orthographic projection of a corresponding first opening on the insulating layer” as to claim 1, “wherein at least one first touch electrode includes a plurality of first touch sub-electrodes arranged in the first direction and electrically connected sequentially; at least one of the first touch sub- electrodes and the plurality of second touch sub-electrodes includes at least one first opening; and an orthographic projection of a dummy electrode in the dummy electrodes on the insulating layer is within an orthographic projection of a corresponding first opening on the insulating layer” as to claims 17 and 19], satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY ONYEKABA/Primary Examiner, Art Unit 2628